Hardin, P. J.
In the course of the charge delivered to the jury the trial judge observed: “It is your duty as jurors to extend this protection not only to the man who is poor, not only to the man who is ignorant, but the meanest man in your county. Let me illustrate this by referring to a case which was tried before me. A man in Broome county sued a bridge company in New Jersey for negligence, in consequence of which a guy-rope broke while they were erecting a bridge, and knocked him off from an abutment, 19 feet in height. To save himself he whirled about as he was struck, striking upon Ms feet. He was made a cripple for life. Upon that trial the defense sought to show, and did show, that the reason why that man was crippled for life was because he was badly diseased with syphilis, claiming for that reason they were not responsible for the damage in that case. After some examination of the question, I instructed the jury, and found myself thoroughly backed up by the court of appeals, that it was not for the defendants in that action to punish that man for his sins against God or against society. He was entitled to the same damages as if his life had always been a moral life; and more than that, if by reason of his own vices he was in such a condition that his damages were greater than they would otherwise have been, he was entitled to recover greater damages than if lie had been a sound man. Applying this principle to this case, if Lucien Crandall is a lecherous man, if he is an immoral man in his relation with women, and he has any character left besides that, he is entitled to have it protected. If he is a liar and a scoundrel, and he is not an impure man, he is entitled to be protected, and it is your duty and it is my duty to protect him. It is a solemn duty, and you must not be carried away by passion or prejudice, but remember that the beauty of our law, the purity and integrity of our courts, consist in equal and exact justice to every suitor who comes into court.” An exception was taken to that part of the charge where the court said “that if Lucien Crandall is a lecherous man, and he has any character besides, that he had a right to protection, etc., and your duty is an important duty,” etc. It seems to me that the rule laid down by the learned trial judge in that portion of the pharge quoted, and the comments thereon, were erroneous, and that the exception was well taken. The language of the charge was calculated to draw the mind of the jury aside from the proper rule in respect to damages. It may have been prejudicial in producing the large verdict rendered by the jury. It seems to me we ought not to accept a verdict coming from a jury after such instructions delivered to them in this case. Without passing on the numerous other exceptions found in the appeal-book, I find myself constrained to vote for a reversal of the order and judgment. Order and judgment reversed, and a new trial ■ordered, with costs to abide the event.
Merwin, J.
I think this judgment should be reversed. That portion of the charge referred to by the presiding justice would, I think, be likely to mislead the jury. Besides, I am of the opinion that the trial court improperly, under the circumstances of this case, allowed the letter of 1883 to be read by plaintiff’s counsel to the jury at the opening of the case.